Order affirmed, without costs, with leave to plaintiff to serve an amended complaint within ten days after entry of the order of this court, on payment of the costs specified at Special Term. Inasmuch as the facts set forth in the second cause of action attempt to state a joint cause of action in favor of the plaintiff and Jaffe, andas Jaffeisnot a party to this action, this court does not pass upon the sufficiency of the facts therein pleaded as constituting a cause of action, and the order below is affirmed, without prejudice to such determination as may be made as to the joint cause of action when the proper parties are before the court. Jenks, P. J., Thomas, Carr, Mills and Rich, JJ., concurred.